United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:

Docket No. 17-0483
Issued: June 13, 2017

Case Submitted on the Record

Alan J. Shapiro, Esq., for the appellant1

Office of Solicitor, for the Director

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 3, 2017 appellant, through counsel, filed a timely appeal from a December 6,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he developed
bilateral arm and right wrist conditions causally related to factors of his federal employment.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 2, 2015 appellant, then a 52-year-old automobile mechanic, filed an
occupational disease claim (Form CA-2) alleging that he developed tendinitis of the right arm,
left arm, and right wrist as a result of his federal employment. He reported that his duties
entailed heavy lifting, pushing, pulling, and a lot of repetitive motions while using his arms and
hands.
Appellant stopped work on July 23, 2015 and notified his supervisor on
October 20, 2015. On the reverse side of the claim form, appellant’s supervisor reported that
appellant was provided modified work as of October 16, 2015 based on his physician’s medical
restrictions.
In an accompanying narrative statement, appellant reported that he began feeling pain in
his forearms on or around February 17, 2015 which progressively worsened and traveled to his
right wrist, causing him to eventually seek medical treatment. He noted that his job duties
entailed prying, pushing, pulling, and repetitive motions with his arms while using tools and
lifting heavy objects. Appellant reported working two full-time jobs, as an automobile mechanic
for the employing establishment performing repairs on light- to heavy-duty vehicles, and also as
an automobile mechanic for AT&T performing repairs on light- and heavy-duty vehicles.
In a November 3, 2015 statement, appellant’s supervisor reported that appellant stopped
work on July 23, 2015 and returned to work on October 21, 2015. He further noted that he
received appellant’s Form CA-2 on November 3, 2015, but that he had been complaining of his
condition since February 2015.
In a July 23, 2015 note, Dr. Keith Fuller, Board-certified in internal medicine, reported
that appellant had been under his care and was incapacitated to work from July 22 through
29, 2015. Appellant was released to work on July 30, 2015.
By letters dated July 28 through October 9, 2015, Dr. Anne M. Rex, an osteopathic
physician, reported that appellant was under her care and excused from work for the period
July 22 through October 20, 2015.
By letter dated October 16, 2015, Dr. Rex provided restrictions at a medium physical
demand level with occasional lifting at 30 to 60 pounds. She noted no restrictions on fine and
gross motor use of hands for repetitive tasks.
By letter dated December 11, 2015, OWCP informed appellant that the evidence of
record was insufficient to support his claim. It advised that appellant was advised of the medical
and factual evidence needed and afforded him 30 days to submit the necessary evidence.
Appellant did not respond and no further evidence was submitted.
By decision dated February 2, 2016, OWCP denied appellant’s claim, finding that as the
medical evidence of record failed to provide a firm medical diagnosis which could be reasonably
attributed to the accepted federal employment duties fact of injury was not established.
By letter dated February 8, 2016, appellant, through counsel, requested a telephone
hearing before an OWCP hearing representative.

2

A hearing was held on October 11, 2016 before an OWCP hearing representative. At the
hearing, appellant testified that he had worked for 25 years on employing establishment vehicles
including trucks and tractor trailers. He had also worked for AT&T for 15 years performing
similar duties on vehicles including cars and medium duty trucks. Appellant reported
experiencing pain in his arms around February 2015. He was subsequently diagnosed with
tendinitis of both arms and the right wrist. Appellant stated that he did not sustain any injuries
prior to February 2015 and did not engage in any hobbies or repetitive activities outside of work.
He also noted that he had filed a separate claim with AT&T for his bilateral arm and right wrist
conditions in October 2015. The record was held open for 30 days to allow appellant to submit
further medical evidence.
In support of his claim, appellant submitted an October 16, 2016 report from
Dr. Freddie F. Fuentes, Board-certified in internal medicine. Dr. Fuentes reported that appellant
was last treated on July 18, 2015 and was diagnosed with bilateral lateral epicondylitis and right
wrist de Quervain’s tenosynovitis. Dr. Fuentes opined that appellant’s conditions were most
likely due to his employment or work-related activities. He noted that appellant was a mechanic
and had been doing a lot of pushing, hammering, lifting, and chiseling at work. Dr. Fuentes
further noted that appellant often used a manual screwdriver and performed frequent twisting and
movement of the bilateral hands and wrists. He concluded that appellant’s work-related
activities could cause recurrent epicondylitis and tenosynovitis.
By decision dated December 6, 2016, an OWCP hearing representative affirmed the
February 2, 2016 decision, as modified, finding that the evidence of record established that the
evidence supported that appellant performed the work activities, but failed to establish that his
diagnosed conditions were causally related to his accepted federal employment duties.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was filed within the applicable
time limitation, that an injury was sustained while in the performance of duty as alleged, and that
any disability or specific condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.5
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.6 The second
3

Supra note 2.

4

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

5

Michael E. Smith, 50 ECAB 313 (1999).

6

Elaine Pendleton, supra note 4.

3

component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.7
To establish causal relationship between the condition, as well as any attendant disability
claimed, and the employment event or incident, the employee must submit rationalized medical
opinion evidence based on a complete factual and medical background, supporting such a causal
relationship.8 The opinion of the physician must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant. This
medical opinion must include an accurate history of the employee’s employment injury and must
explain how the condition is related to the injury. The weight of medical evidence is determined
by its reliability, its probative value, its convincing quality, the care of analysis manifested, and
the medical rationale expressed in support of the physician’s opinion.9
ANALYSIS
OWCP accepted that appellant engaged in repetitive activities in his federal employment
as an automobile mechanic. It denied his claim, however, as the evidence of record failed to
establish causal relationship between those activities and his diagnosed bilateral arm and right
wrist conditions. The Board finds that the medical evidence of record is insufficient to establish
that appellant developed bilateral lateral epicondylitis and right wrist de Quervain’s
tenosynovitis causally related to factors of his federal employment as an automobile mechanic.
In an October 16, 2016 medical report, Dr. Fuentes diagnosed bilateral lateral
epicondylitis and right wrist de Quervain’s tenosynovitis which he opined was most likely due to
appellant’s employment or work-related activities. He did not provide a history of injury which
distinguished between appellant’s work-related activities as an automobile mechanic for the
employing establishment as appellant has reported that he also works for AT&T performing
similar duties. The opinion of the physician must be based on a complete factual and medical
background of the claimant.10 Moreover, his opinion on causation is highly speculative as he
notes that appellant’s work-related activities can cause recurrent epicondylitis and tenosynovitis

7

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

8

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

9

James Mack, 43 ECAB 321 (1991).

10

See Genetra F. Gardner, Docket No. 98-2233 (issued December 22, 1999). Appellant’s physician did not
distinguish between appellant’s federal and private employment in assigning causal relationship.

4

without a firm conclusion that these duties did in fact cause or aggravate his injury.11 To be of
probative value, a physician’s opinion on causal relationship should be one of reasonable
medical certainty.12 Dr. Fuentes failed to provide a fully detailed report as he made no mention
of appellant’s medical history, findings on physical examination, or review of diagnostic testing.
He reported that appellant’s employment as a mechanic entailed pushing, hammering, lifting,
chiseling, use of a manual screwdriver, and often involved twisting and movement of the
bilateral hands and wrists. Dr. Fuentes’ statement on causation failed to provide a sufficient
explanation as to the mechanism of injury pertaining to this occupational disease claim as alleged
by appellant, namely, how repetitive pushing, pulling, twisting, and lifting would cause or
aggravate his bilateral lateral epicondylitis and right wrist de Quervain’s tenosynovitis.13
The remaining medical evidence of record is also insufficient to establish appellant’s
occupational disease claim. The medical notes from Dr. Rex and Dr. Fuller merely excuse
appellant from work and failed to state any diagnosis or cause of injury. The Board has held that
medical evidence that does not offer any opinion regarding the cause of an employee’s condition
is of limited probative value.14
An award of compensation may not be based on surmise, conjecture, speculation, or on
the employee’s own belief of causal relation.15 Appellant’s honest belief that his occupational
employment duties caused his medical injury is not in question, but that belief, however
sincerely held, does not constitute the medical evidence necessary to establish causal
relationship. In the instant case, the record lacks rationalized medical evidence establishing a
causal relationship between appellant’s federal employment duties as an automobile mechanic
and his diagnosed bilateral lateral epicondylitis and right wrist de Quervain’s tenosynovitis.
Thus, appellant has failed to meet his burden of proof.
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 and 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
developed bilateral arm and right wrist conditions causally related to factors of his federal
employment.

11

See Michael R. Shaffer, 55 ECAB 339 (2004).

12

See Beverly R. Jones, 55 ECAB 411 (2004).

13

S.W., Docket 08-2538 (issued May 21, 2009).

14

S.E., Docket No. 08-2214 (issued May 6, 2009); C.B., Docket No. 09-2027 (issued May 12, 2010).

15

D.D., 57 ECAB 734 (2006).

5

ORDER
IT IS HEREBY ORDERED THAT the December 6, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 13, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

